Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,624,660. Although the claims at issue are not identical, they are not patentably distinct from each other because both application use ultrasound to treat tissue by initiating an acousto-mechanical or acousto-elastic effect. Claims 1 and 6 of the current application is similar to claim 1 of US Patent No. 10,624,660. Claim 2 of the current application is similar to claim 2 of US Patent No. 10,624,660. Claim 3 of the current application is similar to claim 3 of US Patent No. 10,624,660. Claim 4 of the current application is similar to claim 4 of US Patent No. 10,624,660. Claim 5 of the current application is similar to claim 5 of US Patent No. 10,624,660. Claim 7 of the current application is similar to claim 6 of US Patent No. 10,624,660. Claim 8 of the current application is similar to claim 7 of US Patent No. 10,624,660. Claim 9 of the current application is similar to claim 8 of US Patent No. 10,624,660. Claim 10 of the current application is similar to claim 9 of US Patent No. 10,624,660. Claim 11 of the current application is similar to claim 10 of US Patent No. 10,624,660. Claim 12 of the current application is similar to claim 11 of US Patent No. 10,624,660. Claim 13 of the current application is similar to claim 12 of US Patent No. 10,624,660. Claim 14 of the current application is similar to claim 13 of US Patent No. 10,624,660. Claim 15 of the current application is similar to claim 14 of US Patent No. 10,624,660. Claim 16 of the current application is similar to claim 15 of US Patent No. 10,624,660. Claim 17 of the current application is similar to claim 16 of US Patent No. 10,624,660. Claim 18 of the current application is similar to claim 17 of US Patent No. 10,624,660.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include a very wide range of parameters 100 khz and 200 mhz, 1 ps (picosecond) and 1 ms (millisecond), 1 kw and 50 kw and 500 nj to 5 J. One of ordinary skill in the art does not know what specific parameters to achieve acousto-mechanical or acousto-elastic effect. For example, applicant Fig. 5 and paragraphs [0045-0046] discloses that 204 acousto-mechanical effect has a frequency duration range of nanosecond and microsecond (µs) and not in the picosecond and millisecond range. 202 acousto-elastic effect is not in the microsecond and millisecond frequency duration range. Applicant’s specification also disclose thermal and cavitation effect therefore it is unknown to one of ordinary skill in the art what combination of frequency, power, duration and energy, etc. are require to produce each of these effect. 

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims and specification does not disclose the specific combination of parameters (frequency, duration, power and energy) to enable one of ordinary skill in the art to initiate acousto-mechanical or acousto-elastic or thermal or cavitation effect. Which combination of parameters would produce acousto-mechanical effect? Which combination of parameters would produce acousto-elastic effect? Which combination of parameters would produce thermal effect? Which combination of parameters would produce cavitation effect? Based on Wands factors: (A) The breadth of the claims -treating target with ultrasound using the treatment parameters are broad. (B) The nature of the invention - ultrasound treatment of target with excessively broad treatment parameters. (C) The state of the prior art - the treatment parameters are well-known standard treatment parameters and are disclose by prior art; no prior art explicitly disclose the specific treatment effect. (D) The level of ordinary skill - as appellant point outs “the level of ordinary skill in the art is at least an advanced degree in physics or electrical engineering and 5 years of experience working with high-intensity acoustic devices (i.e., non-imaging applications of ultrasound and other acoustic energy)”. (E) The level of predictability in the art - the disclosed equations do not provide any predictability; it is unclear how to select correct treatment parameters from using these equations; further, appellant mentions other equations but do not disclose it. (F) The amount of direction provided by the inventor - there is a lack of direction on how to select treatment parameter that would produce the claimed result. (G) The existence of working examples - the specification provides a few working examples for specific treatment parameters. (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - one would require undue experimentation to select the correct treatment parameters because there are too many treatment parameters and the claimed range of parameters are too large that would require many trial and error to test too many combinations. On the whole, the Wands factor analysis clearly supports that the claims are not enabled.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-3, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 2012/0143056) and in view of Canney et al. (US 2011/0251528).

3.	Addressing claim 1 , Slayton discloses a non-invasive ultrasound treatment method comprising: a) targeting the targeted tissue (see [0041-0043] and Fig. 2); b) coupling an ultrasound energy source to the targeted tissue, the ultrasound energy source configured to produce a pulsed first ultrasound energy having a frequency of between 100 kHz and 200 MHz and c) directing from 500 nj to 5 J of the pulsed first ultrasound energy from the ultrasound energy source into the targeted tissue (see [0041-0043] and Fig. 2). However, Slayton does not explicitly disclose initiating an acousto-mechanical or acousto-elastic effect in the targeted tissue; treating with a pulse duration of between 1 ps and 1ms and a power between 1kW and 50kW. Slayton does disclose direct energy at a value to be set by and operator from the source to induce effect into a target (see [0006], [0076] and [0114]). Examiner only relies on Canney to explicitly disclose ultrasound treatment with a pulse duration of between 1 ps and 1 ms, and a power between 1 kW and 50 kW (see [0005], [0030-0031] and claim 2). These are conventional and well-known treatment parameters. Using conventional and well-known treatment parameters would produce the same claim treatment effect. 

4.	Addressing claims 2-3, 6 and 8-13, Slayton discloses wherein the ultrasound frequency is between 1 MHz and 30 MHz (see [0043]) and wherein the tissue is subcutaneous tissue (see Fig. 2, treating tissue below skin). Canney discloses wherein the pulse duration is between 1 ns and 10 µs (see [0005]); wherein the acousto-mechanical or acousto-elastic effect exceeds a fragmentation threshold of the targeted tissue (see abstract and [0033]; boiling and emulsify tissue is exceeds a fragmentation threshold). Limitations of claims 9-13 are the result of initiating the acousto-mechanical or acoustoelastic effect. The combination of references disclose the treatment parameters that result in initiating the acousto-mechanical or acousto-elastic effect. The acoustomechanical or acousto-elastic effect provide energy to push or move or expel particles/tissue. 

5.	Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 2012/0143056), in view of Canney et al. (US 2011/0251528) and further in view of Lizz et al. (US 6,488,626).

6.	Addressing claims 4-5 and 7, Slayton discloses using first, second, third and n energy simultaneously or alternating to create bio-effects such as mechanical vibration, cavitation, thermal lesion, thermal ablating etc. and the bio-effect altering an acoustic impedance of the target zone thereby creating an acoustic impedance mismatch between the target zone and a portion of the medium outside the target zone (see [0039], [0056-0062], [0073], [0108], [0110] and [0114]; transmit ultrasound to target tissue to cause cavitation; coagulate tissue and lesion in the target tissue changes the acoustic impedance of the target tissue which cause an impedance mismatch between the target tissue and the surrounding tissue). Lizzi explicitly discloses first single energy pulse initiate motion effect and the second single pulse cause thermal effect (thermal lesion) and pulse duration of at least 100 ps (see col. 3, lines 48-58 and Fig. 2A). Examiner only relies on Lizzi to explicitly disclose a limitation that is well-known to those skills in the art.

7.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 2012/0143056), in view of Canney et al. (US 2011/0251528) and further in view of Kaczkowski et al. (US 2007/0106157). 

8.	Addressing claims 14, Slayton discloses an ultrasound method comprising: coupling an ultrasound energy source to the skin, the ultrasound energy source configured to produce a pulsed first ultrasound energy having a frequency of between 100 kHz and 200 MHz (see Fig. 2, [0041] and [0043]). However, Slayton does not explicitly disclose initiate acousto-mechanical or acousto-elastic effect; a pulse duration of between 100 ps and 1 ms, a power between 1 kW and 50 kW and gain between 500 and 25,000. Canney discloses ultrasound treatment with a pulse duration of between 100 ps and 1 ms, and a power between 1 kW and 50 kW (see [0005], [0030-0031] and claim 2). Examiner only relies on Canney to explicitly disclose ultrasound treatment with a pulse duration of between 100 ps and 1 ms, and a power between 1 kW and 50 kW (see [0005], [0030-0031] and claim 2). These are conventional and well-known treatment parameters.
The intensity gain amount depends on treatment type, treatment condition and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the intensity gain only requires routine skill in the art. In the same field of endeavor, which is ultrasound therapy Kaczkowski explicitly discloses intensity gain between 500 and 25,000 (see [0004]). Examiner only relies on Kaczkowski to explicitly discloses the amount of intensity gain. It only requires routine skill in the art to select the right intensity gain for a particular treatment. Using conventional and well-known treatment parameters would produce the same claim treatment effect. 
Addressing claims 15-18, Slayton discloses wherein the ultrasound frequency is between 1 MHz and 30 MHz (see [0043]). Canney discloses wherein the pulse duration is between 1 nanosecond and 10 microseconds (see [0005]); the system optionally comprising a second ultrasound source, wherein the ultrasound source or the second ultrasound source is configured to emit a second propagating ultrasound energy having a second propagating ultrasound pulse duration of at least 100 ps, the control system configured to direct the ultrasound energy source or the second ultrasound energy source to emit the second propagating ultrasound energy to the target zone (see [0039]. [0056-0062], [0073], [0108], [0110] and [0114]; Slayton transmit first, second, third and energy simultaneously therefore the system comprise multiple ultrasound sources; Canney discloses pulse duration of at least 100 ps (see [0005], [0030-0031] and claim 2)) and wherein the ultrasound energy source is configured to emit a single ultrasound pulse, the single ultrasound pulse initiating the acousto-mechanical or acousto-elastic effect within the targeted tissue (see [0087]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793